     Case 2:18-cv-04149-GGG-JCW Document 52 Filed 12/02/19 Page 1 of 1




MINUTE ENTRY
WILKINSON, M. J.
DECEMBER 2, 2019

                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

ROBIN FORD, DOCTOR                                         CIVIL ACTION

VERSUS                                                     NO. 18-4149

LOUISIANA STATE BOARD OF                                   SECTION “T” (2)
MEDICAL EXAMINERS ET AL.

      Pursuant to my previous order, Record Doc. No. 50, a follow-up settlement

conference was conducted via telephone before me on this date. During the conference,

the court was advised by Garret DeReus, counsel for plaintiff; and Jeffery Wheeler and

Diana Surprenant, counsel for defendants, that a settlement has been reached. By copy

of this minute entry, Judge Guidry is advised so that he may enter an appropriate

conditional dismissal order.


                                               JOSEPH C. WILKINSON, JR.
                                          UNITED STATES MAGISTRATE JUDGE

CLERK TO NOTIFY:
HON. GREG GERARD GUIDRY




 MJSTAR: 0:05
